Citation Nr: 1730328	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  09-15 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus type II, to include as secondary to the service-connected hypertension with hypertensive kidney disease.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from May 1974 to June 1996.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for diabetes mellitus type II.  A claim for service connection for diabetes mellitus was received in August 2009.

In January 2013, the Board, in pertinent part, remanded the issue of service connection for diabetes mellitus, to include as secondary to the service-connected hypertension with hypertensive kidney disease, for additional development.  The Board is granting service connection for diabetes mellitus type II, constituting a full grant of the benefit sought on appeal; therefore, any discussion with regard to compliance with the Board remand instructions is rendered moot.  

VA examination reports and treatment records dated after the March 2015 supplemental statement of the case have been associated with the claims file.  While this most recent supplemental statement of the case does not include review of this evidence, the Veteran is not prejudiced by the Board's consideration of this evidence with regard to the appeal for service connection for diabetes mellitus, granted herein.  Further, this evidence is not relevant to the issue decided below, but rather pertains to issues of service connection for a low back disability, right eye disability, and obstructive sleep apnea, remanded by the Board in May 2017.  A Veterans Law Judge other than the undersigned took testimony with respect to these issues and will address them in a separate decision on the merits if and when they are prepared for adjudication and returned to the Board.

In January 2013, the Veteran testified at a personal hearing in San Antonio, Texas, before the undersigned Veterans Law Judge (Travel Board hearing) with respect to the issue decided herein (service connection for diabetes mellitus).  A transcript of the hearing is of record.     


FINDING OF FACT

The Veteran has currently diagnosed diabetes mellitus type II that was worsened in severity beyond a natural progression (aggravated) by the service-connected hypertension with hypertensive kidney disease.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for diabetes mellitus type II, as secondary to the service-connected hypertension with hypertensive kidney disease, have been met.  38 U.S.C.A.	 §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  The Board is granting service connection for diabetes mellitus, constituting a full grant of the benefit sought on appeal.  As there remains no aspect of the claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  



Service Connection for Diabetes Mellitus Type II

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2016).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.     38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

As adjudicated below, the Board is granting service connection for diabetes mellitus based on secondary service connection under 38 C.F.R. § 3.310; therefore, the additional service connection theories of presumptive service connection based on chronic symptoms in service or continuous symptoms since service of a "chronic" disease (38 C.F.R. § 3.303(b) (2016)), a "chronic" disease manifesting within one year of service separation (38 C.F.R. § 3.307 (2016)), and direct service connection pursuant to the same benefit (38 C.F.R. § 3.303) are rendered moot, and there remain no questions of law or fact as to the fully granted service connection issue.  For this reason, these presumptive and direct service connection theories will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact).

The contention liberally construed for the Veteran is that the current diabetes mellitus is a result of the service-connected hypertension.  See e.g., August 2010 written statement, May 2011 decision review officer (DRO) hearing transcript.  In an October 2011 substantive appeal (on a VA Form 9), the Veteran contended that the hypertension caused him to have a predisposition to develop diabetes.  In a June 2013 written statement, the Veteran noted that diabetes and hypertension frequently coexist leading to higher risks of life-threatening cardiovascular events.  The Veteran contended that it is well-known that hypertension accelerates the course of microvascular and macrovascular complications of diabetes.  See also October 2014 written statement.     

The evidence of record reflects that the Veteran has currently diagnosed diabetes mellitus type II.  Military hospital outpatient treatment records reflect that the Veteran was first diagnosed with diabetes mellitus in April 2009.  

The Board finds that the evidence is at least in equipoise as to whether the currently diagnosed diabetes mellitus was aggravated (worsened in severity beyond a natural progression) by the service-connected hypertension with hypertensive kidney disease.  A drug information sheet associated with a December 2007 prescription for hydrochlorothiazide (HCTZ), which the Veteran was prescribed to treat hypertension, notes that this drug may affect blood sugar levels and to inform a doctor immediately if symptoms of high blood sugar such as increased thirst or urination develop. 

In a May 2011 VA examination report, the VA examiner opined that the Veteran's diabetes mellitus is less likely as not caused by or a result of the service-connected hypertension.  The VA examiner noted possible contributing factors to the etiology of the diabetes mellitus included a positive family history of diabetes (the Veteran's father had diabetes mellitus), a history of obesity, and a history of hypertension in service.  The VA examiner opined that the current diagnosed diabetes mellitus is associated with obesity.    

Regarding the interplay, between the Veteran's hypertension medications and the diabetes mellitus, the May 2011 VA examiner noted that the Veteran began anti-hypertensive treatment in 2004, initially with hydrochlorothiazide (HCTZ), a medication the Veteran continues to take, with additional anti-hypertensive therapy to include beta-blocker atenolol and telmisartan (angiotensin II receptor antagonist).  The VA examiner noted that hyperglycemia may occur with HCTZ use, sometimes requiring altered insulin dose, as well as that latent diabetes may be precipitated with thiazide therapy.  The VA examiner noted that this association may be the contributing factor for the Veteran's elevated blood glucose levels, but not the cause of the diabetes.  

In a June 2014 addendum medical opinion, the VA examiner opined that the Veteran's diabetes mellitus is less likely than not proximately due to, the result of, caused, or aggravated by hypertension because they are two individual disease processes with their own physiological causes.  While providing rationale for why the diabetes mellitus was not caused by the hypertension, the VA examiner did not provide rationale for why it was not aggravated by the hypertension.  The June 2014 VA medical opinion did not rule out the possibility that diabetes mellitus was aggravated to some degree by the service-connected hypertension.  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  

In a June 2017 Veterans Health Administration (VHA) medical opinion, the VHA doctor noted that the risk of developing diabetes mellitus type II increases with age, obesity, lack of physical activity, race (occurring more frequently in certain racial/ethnic subgroups), genetics (however, the genetics of type 2 diabetes is poorly understood), and certain drugs that can impair glucose tolerance by decreasing insulin secretion, increasing glucose production from the liver, or causing resistance to the action of insulin.  The VHA doctor noted that several classes of anti-hypertensive drugs were included in this category, including beta blockers and thiazide diuretics.  

With respect to the impact of any hypertension medications on diabetes mellitus, the VHA doctor noted that most data indicates that the usual dosage of telmisartan (angiotensin II receptor blocker) improves insulin resistance and changes adiponectin effect in patients with diabetes mellitus.  Conversely, the VHA doctor noted reports of thiazide diuretics, including hydrochlorothiazide (HCTZ), causing impaired glucose tolerance or even incident diabetes, though the change of blood glucose levels varied across different clinical trials.  The VHA doctor noted that the Veteran was prescribed HCTZ in December 2007 and diagnosed with diabetes mellitus in April 2009.  The VHA doctor opined that, while the Veteran was already at high risk for developing diabetes, HCTZ (used to treat the service-connected hypertension) may have contributed to the dysglycemia. 

Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence of record sufficiently indicates that the current diabetes mellitus type II was aggravated (worsened in severity beyond a natural progression) by the medication used to treat the service-connected hypertension to warrant secondary service connection.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of secondary service connection under 38 C.F.R. § 3.310 renders moot other theories of service connection.  


ORDER

Service connection for diabetes mellitus type II, as secondary to the service-connected hypertension with hypertensive kidney disease, is granted.





____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


